DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 01/22/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021 was filed after the mailing date of the Non-Final Office Action on 10/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Edward P. Ryan (Reg. No. 64,912) on 03/10/2021.
The application has been amended as follows:
Claim 13 dated 01/22/2021 is amended by replacing limitation
“the second sacrificial layers” (line 7) with:
-- the sacrificial carbon-doped silicon germanium diffusion barrier layers--

Allowable Subject Matter
Claims 1-6 and 8-21 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest a method for forming a semiconductor device comprising patterning a stack of layers that includes channel layers, n-type doped first sacrificial layers having a first thickness between the channel layers, and carbon-doped second sacrificial layers having a second thickness between the channel layers and the first sacrificial layers, 
The search of the prior art does not disclose or reasonably suggest a method for forming a semiconductor device comprising patterning a stack of layers that includes silicon channel layers, sacrificial n-type doped silicon layers having a first thickness between the channel layers, and sacrificial carbon-doped silicon germanium diffusion barrier layers having a second thickness between the silicon channel layers and the sacrificial doped silicon layers, wherein the second thickness is less than a dislocation thickness to cause dislocations between the sacrificial carbon-doped silicon germanium diffusion barrier layers and the channel layers, and wherein a combination of the first thickness and the second thickness is greater than the dislocation thickness; Page 4 of 13recessing the sacrificial n-type doped silicon layers and the sacrificial carbon-doped silicon germanium diffusion barrier layers relative to the channel layers with distinct respective etches to produce a flat, continuous, and vertical surface from sidewalls of the sacrificial n-type doped silicon layers and respective sacrificial carbon-doped silicon germanium diffusion barrier layers in combinations with other claim limitations as required by claim 13.
The dependent claims 2-6, 8-12, and 14-21 are allowable by virtue of the dependence upon independent claims 1 and 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891